DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 8-19 have been withdrawn. A complete action on the merits of pending claims 1-7 and 20 follows herein.

Response to Amendment
The amendment filed 03/09/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The submission of new drawings filed 03/09/2021
The amendment to the specification filed 03/09/2021
The submission of new drawings filed 03/09/2021 include an added Fig. 2A, which depicts one connection portion (15) being extended from an insulation channel (11) less than another connection portion and insulation channel. The original specification and/or drawings do not disclose the possibility of the connection portions being independently translatable with respect to each other. The amendment to the specification filed 03/09/2021 discusses Fig. 2A in a section to be added “after paragraph [0030]”. As a result, the amendments to the specification and submission of the new drawings are not being entered due to their inclusion of new matter.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation “the HF electrode can be adjusted to an insertion position in which the distal end of the connection portion is flush with the proximal end of the connection portion” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
The phrase “a angle orientation” in the seventh line of the claim should read --an angle orientation--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 6, the claim currently recites therein that “the HF electrode can be adjusted to an insertion position in which the distal end of the connection portion is flush with the proximal end of the connection portion”. It is the Examiner’s position that this limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Looking to the filed specification, this limitation is only discussed in paragraph [0015] and after paragraph [0030], in an amendment to the specification filed 03/09/2021, with such only substantially reiterating the at issue limitation in claim 6. The Examiner has further reviewed the drawings, including the submission of new drawings filed 03/09/2021 containing Fig. 2A. The examiner has failed to find sufficient disclosure to find how distal end and the proximal end of the connection portion can be made flush with one another. The connection portion is indicated in the Specification and drawings as reference numeral 15. Fig. 2A depicts one connection portion (15) extending from an insulation channel (11) less than another connection portion (15). However, Fig. 2A does not depict the distal end of the connection portion (15) being flush with the proximal end of the connection portion. This connection portion (15) is described in the Specification as having various structural and functional arrangements including being made of a flexible, conductive material that can be bent including a memory metal. Neither the Specification nor Drawings, however, provide sufficient disclosure to show that Applicant was in possession of the invention set forth in claim 6. The disclosure is simply reiterating the functional result of the claimed invention rather than providing a 
As such, it is for at least the reasoning set forth above that claim 6 fails to comply with the written description requirement. Claim 7 is rejected due to its dependency on claim 6. Appropriate correction is required.
	Regarding claim 7, the claim presently recites additional functional and structural limitations with respect to the connection portion. Given that these limitations further specify features in addition to the at-issue features noted in the rejection of claim 6 above, the Examiner is of the position the claim 7 also fails to comply with the written description requirement. The instant disclosure is at least deficient in describing the features of the connection portion as highlighted above, and then further fails to provide for a connection portion that also includes the additional features set forth in claim 7. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2005/0038424 A1) in view of Woloszko et al. (hereinafter “Woloszko”) (US 7,704,249 B2).
Regarding claims 1, Okada teaches
an HF electrode (Fig. 2A, Char. 9-10), with a hollow shaft (Fig. 1, Char. 2: flexible sheath), wherein 
the HF electrode is arranged at a distal end of the hollow shaft and, in order to ablate tissue, protrudes axially beyond the hollow shaft at least in part, (Fig. 1 Loop (10) protrudes axially from a distal end of flexible sheath (2))
characterized in that 
an angle orientation of the HF electrode relative to the hollow shaft is adjustable in a controlled manner to a working position (Page 2, Par. [0031]: Incision wire (9) can be pulled into flexible sheath (2) so that the curved portion (11) disappears or becomes straight. When incision wire (9) is fully outside of flexible sheath (2), curved portion (11) returns to a right angle position. Based on how much or little incision wire (9) is extended from flexible sheath (2), curved portion (11) will bend within a range between 0 and 90 degrees, changing the angle of loop (10) with respect to flexible sheath (2) accordingly.) in which the HF electrode, seen in a front view of the hollow shaft, protrudes radially beyond an outer circumference of the hollow shaft in order to ablate tissue, (Fig. 2A: Loop (10) extends radially beyond flexible sheath (2)) and 
during an axial adjustment of the HF electrode, an angle position of the HF electrode is also automatically modified. (Page 2, Par. [0031]: Based on how much or little incision wire (9) is extended from flexible sheath (2), curved portion (11) will bend within a range between 0 and 90 degrees, automatically changing the angle position of loop (10) with respect to flexible sheath (2))
Okada does not explicitly teach the HF electrode is electrically insulated from the hollow shaft.
Woloszko, in an analogous device, teaches an HF electrode electrically insulated from a hollow shaft. (Fig. 8A, Char. 192: insulating tubular members; and Col. 20, Lines 38-41: insulating sheath (not shown in drawings))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Okada to incorporate the teachings of Woloszko and electrically insulate the HF electrode from the hollow shaft. Doing so would reduce safety risks if the shaft accidentally comes into contact with tissue outside of the intended surgical site. If the HF electrode is electrically insulated from the shaft, the device is less likely to unintentionally apply electrical current to tissue that accidentally comes into contact with the shaft of the device.
Regarding claims 2, Okada in view of Woloszko, as applied to claim 1 above, teaches
the HF electrode has an electrical insulation channel (Woloszko: Fig. 8B, Char. 192: insulating tubular member – it is implicit that this feature is present in the Okada/Woloszko combination, based on the rejection to claim 1 above) and an HF coil, (Okada: Fig. 1, Char. 10: loop) wherein 
the insulation channel electrically insulates the HF electrode from the hollow shaft (Woloszko: Col. 19, Lines 63-66 – it is implicit that this feature is present in the Okada/Woloszko combination, based on the rejection to claim 1 above) and protrudes (Woloszko: Fig. 8B: insulating tubular member (192) extends beyond exposed portion (183) of shaft (180’) – it is implicit that this feature is present in the Okada/Woloszko combination, based on the rejection to claim 1 above) and 
a distal end of the HF coil protrudes axially beyond the distal end of the insulation channel in order to ablate tissue. (Fig. 8B: resecting loop electrode (194) protrudes axially beyond the distal end of insulating tubular member (192) – it is implicit that this feature is present in the Okada/Woloszko combination, based on the rejection to claim 1 above)
Regarding claims 3, Okada in view of Woloszko, as applied to claim 2 above, teaches
the distal end of the HF coil is formed by a lateral ablation edge (Okada: Fig. 2A, Char. 9: incision wire; incision wire (9) comprises two lateral ablation edges formed from the portions of incision wire (9) on opposite ends of midline (10c), and perpendicular to the center axis (7a)) which merges, via a symmetrically curved ablation edge, (Okada: Fig. 2A, incision wire (9) is symmetrically curved about center axis (10c)) into a connection portion for applying a high-frequency voltage to the HF coil, (Okada: Fig. 2A, Char. 11: curved portion) wherein 
the angle orientation of the connection portion relative to a mid-line (M) of the hollow shaft is adjustable in a controlled manner in order to adjust in a controlled manner the angle orientation of the HF coil relative to the hollow shaft. (Okada: Page 2, Par. [0031]: Incision wire (9) can be pulled into flexible sheath (2) so that the curved portion (11) disappears or becomes straight. When incision wire (9) is fully outside of flexible sheath (2), curved portion (11) returns to a right angle position. Based on how much or little incision wire (9) is extended from flexible sheath (2), curved portion (11) will bend within a range between 0 and 90 degrees, changing the angle of loop (10) with respect to flexible sheath (2) accordingly.)
Regarding claims 4, Okada in view of Woloszko, as applied to claim 3 above, teaches
the connection portion is made of a flexible or elastic, electrically conductive material, (Okada: Page 2, Par. [0029]) and the angle orientation of the HF coil relative to the hollow shaft is adjustable in a controlled manner by bending or kinking of the connection portion. (Okada: Page 2, Col. 2, Par. [0031]: Incision wire (9) can be pulled into flexible sheath (2) so that the curved portion (11) disappears or becomes straight. When incision wire (9) is fully outside of flexible sheath (2), curved portion (11) returns to a right angle position. Based on how much or little incision wire (9) is extended from flexible sheath (2), curved portion (11) will bend within a range between 0 and 90 degrees, changing the angle of loop (10) with respect to flexible sheath (2) accordingly.)
Regarding claims 5, Okada in view of Woloszko, as applied to claim 4 above, teaches the HF electrode is elastically prestressed to the working position (Okada: Page 2, Col. 2, Par. [0031]: the incision wire (9) is prestressed at curved portion (11) so that loop (10) returns to an angled position when extended from being stored in flexible sheath (2))
Okada in view of Woloszko, as applied to claim 4 above, does not explicitly teach a distal end of the connection portion is bent or kinked relative to a proximal end of the 
Okada teaches another embodiment, shown in Fig. 7-9, in which a distal end of a connection portion is bent or kinked relative to a proximal end of the connection portion in order to enclose an acute angle with a mid-line (M) of the hollow shaft.
(Fig. 9; Page 4, Col. 1, Par. [0049]: Curved portions (15 and 18) are inside flexible sheath (2) and are therefore straight. Curved portion (14) is the only curved portion extending from flexible sheath (2) and is curved so that loop (10) extends at 45 degrees with respect to flexible sheath (2).)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Okada/Woloszko combination, as applied to claim 4 above, to incorporate the teachings of Okada’s Fig. 7-9 embodiment and include multiple curved portions along actuating wire (13) so that as each curved portion extends past flexible sheath (2), the loop (10) becomes angled closer to 90 degrees with respect to flexible sheath (2). Doing so would allow for greater control of the angular orientation of loop (10) with respect to flexible sheath (2). Having multiple curved portions instead of only one allows for a smoother, more gradual transition from one angular orientation to another. This would allow the user to more accurately select the desired angular orientation of loop (10) for the procedure.
Regarding claims 20, Okada in view of Woloszko, as applied to claim 1 above, does not explicitly teach an angle of inclination of the HF electrode relative to a mid-line (M) of the hollow shaft is adjustable by up to 900.
0. (Fig. 7-9, and Par. [0046]-[0050]: depending on how far loop (10) and actuating wire (13) protrude from flexible sheath (2), the angle of loop (10) with respect to flexible sheath (2) changes up to 90 degrees.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Okada/Woloszko combination, as applied to claim 1 above, to incorporate the teachings of Okada’s Fig. 7-9 embodiment and include multiple curved portions along actuating wire (13) so that as each curved portion extends past flexible sheath (2), the loop (10) becomes angled closer to 90 degrees with respect to flexible sheath (2). Doing so would allow for greater control of the angular orientation of loop (10) with respect to flexible sheath (2). Having multiple curved portions instead of only one allows for a smoother, more gradual transition from one angular orientation to another. This would allow the user to more accurately select the desired angular orientation of loop (10) for the procedure.

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive as the added claim limitations “during an axial adjustment of the HF electrode, an angle position of the HF electrode is also automatically modified” and a “lateral” ablation edge in the amended claims 1 and 3 respectively are still present in the previously cited prior art as discussed in the rejections to claims 1 and 3 above. Furthermore, the submission of new . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794